 In the Matter of GENERAL BEVERAGES COMPANY, EMPLOYERandINTER-NATIONAL UNION OF UNITED BREWERY, FLOUR, CEREAL, SOFT DRINKAND DISTILLERY WORKERS, LOCAL UNION 196, CIO, PETITIONERCase No. 33-RC 93. D`eoided February15, 19119DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is a Tennessee corporation having its principaloffice and place of business in Memphis, Tennessee. It holds fran-chises for bottling Canada Dry, Nu-Grape and Suncrest Orange bev-erages.During the fiscal year ending June 30, 1948, it purchased$110,800 worth of raw materials, of which 74 percent originated inStates other than Tennessee.The syrups which the Employer pur-chases from its licensors are shipped directly to the Employer fromoutside the State of Tennessee.We find, contrary to the contentionof the Employer, that it is engaged in commerce within the meaning ofthe National Labor Relations Act .32.The labor organization named below claims to represent em-ployees of the Employer.1The name of the Employer appears as amended at the hearing.'The hearing officer's denial of the Employer's motion to dismiss the petitionbecausethe Petitioner did not show that it had complied with Section 9 (f), (g), and (h) of theAct is hereby affirmed ; such showing is purelyan administrativematter for the Boardto determine and not litigable at a hearing.Matter of General Plywood Corporation, 79N. L. R. B. 1458 ;Matter ofLion Oil Company,76 NL.R. B. 565.*Chairman Herzog and Members Reynolds and Gray.3Matter of Dr. Pepper Co. d/b/a Dr Pepper BottlingCo., 78 N. L.R. B. 1261;Matterof Coca-ColaBottling Company,74 N. L. R. B. 1098.81 N. L. R. B., No. 116.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's Mem-phis, Tennessee, plant, excluding driver-salemen,4 office and clericalemployees, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by International Union of United Brewery,Flour, Cereal, Soft Drink and Distillery Workers, Local Union196, CIO.*The Employer's representatives testified without contradiction that the driver-salesmenhave authority to hire and discharge their helpers, and that they have exercised suchauthority.We find that the driver-salesmen are supervisorswithin themeaning of theAct, and we shall therefore exclude them.